Evans, J.
1. Where an indictment for burglary charges that the breaking and entering of the dwelling-house was with intent to commit a larceny, and the larceny is particularly set out, there may be a conviction of larceny from the house. Polite v. State, 78 Ga. 347.
2. The evidence was sufficient to authorize the verdict, and the trial judge did not err in overruling the defendant’s motion for a new trial, predicated on the grounds that his conviction was contrary to law and evidence.

Judgment affirmed.


All the Justices concur.